LEVY, STOPOL & CAMELO LLP COUNSELORS AT LAW 1425 RXR PLAZA UNIONDALE, NY11556-1425 ROBERT S. LEVY* LARRY N. STOPOL* DIANNE M. CAMELO* ANDREW L. OLIVERAS* *ADMITTED IN NY & NJ TEL. (516) 802-7007 FAX (516) 802-7008 NEW JERSEY OFFICE 617 Oradell Avenue Suite 2 Oradell, NJ07649 Tel. (201) 599-1975 Fax (201) 599-1951 October 19, 2009 Securities and Exchange Commission 450 Fifth Street, N.W. Washington, D.C.20549 Re:Audiovox Corporation – Registration Statement On Form S-8 filed October 19, Dear Sir or Madam: We are counsel to Audiovox Corporation, a Delaware corporation (the “Registrant”).We furnish this opinion in connection with the above- referenced Registration Statement relating to an aggregate of 35,000 shares (the “Shares”) of Class A common stock, $.01 par value per share (the “Common Stock’) of the Registrant.The Shares will be issued by the Registrant upon the exercise of outstanding warrants by consultants to the Registrant. We advise you that we have examined originals or copies certified or otherwise identified to our satisfaction of the Certificate of Incorporation and By-laws of the Registrant, minutes of meetings of the Board of Directors of the Registrant and such other documents, instruments and certificates of officers and representatives of the Registrant and public officials, and we have made such examination of the law, as we have deemed appropriate as the basis for the opinion hereinafter expressed.In making such examination, we have assumed the genuineness of all signatures, the authenticity of all documents submitted to us as originals, and the conformity to authentic original documents of all copies submitted to us asconformed and certified or reproduced copies. Based upon the foregoing and subject to the assumptions, qualifications and limitations set forth hereinafter, we are of the opinion that the Shares have been duly authorized and will be validly issued, fully paid and non-assessable, subject, however, to receipt by the Registrant of the exercise price for the warrants. We hereby consent to the use of this opinion in the Registration Statement and Prospectus, and to the use of our name in the Prospectus under the caption “Legal Matters”. Very truly yours, Levy, Stopol & Camelo, LLP By: /s/Larry N.
